Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s arguments, see page 8 of the remarks below Figure 2 to page 9, filed 7/26/2021, with respect to the rejection(s) of claim 18 under 35 U.S.C. 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Landman et al in view of Kiser.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 16, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Landman et al (2012/0132607 A1: figures 1, 1A, 5 and 8; and paragraphs 30, 37, 39, 42, 45 and 48) taken together with Kiser (2008/0164289 A1: figures 1, 2 and 5; and paragraphs 19 and 20).
Landman et al disclose a two-part set of preforms comprising: a first inner preform (2) and a second outer preform (3).  The preforms are assembled together after being separately 
Kiser discloses a deformable container for alcoholic beverages comprising: an external keg (outer container 34) and an internal bag (inner container 32) with a hollow space being defined between the keg and the bag.  The bag being sealed to the outer container via a press fit connection comprising an annular band (39) and a corresponding groove (unnumbered) in the mouth (31) of the outer container (32), see paragraph 19, lines 11-19 and figure 5.  The space between the inner bag and the outer container is sealed by this connection.
It would have been obvious at the time of the effective filing date of the application to one of ordinary skill in the art to modify the set of preforms of Landman et al by using an 
It would have been further obvious to modify the process of Landman et al by using the annular band protrusion and corresponding recess as the locking means as disclosed by Kiser because Landman et al state that other locking means can be used.  One of ordinary skill in the art would expect the groove and recess locking means to work at least as well as the locking means of Landman et al.
It would have been further obvious to modify the container of Landman et al by using an annular band protrusion and corresponding recess as the locking means as disclosed by Kiser because Landman et al state that the other locking means can be used.  One of ordinary skill in the art would expect the groove and recess locking means to work at least as well as the locking means of Landman et al.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Landman et al taken together with Kiser as applied to claims 12, 16 and 21 above, and further in view of Maas et al (EP 2203362 A1: figures 2, 3 and 17).
The combination of Landman et al and Kiser discloses all claimed features except for the inner preform having a neck that extends up and over the mouth of the outer preform.
Maas et al disclose an inner preform (3) having a lip (6) that extends over the mouth (7) of an outer preform (2) to form a composite preform that is blow molded into a composite container.
It would have been obvious at the time of the effective filing date of the application to one of ordinary skill in the art to modify the preform set of Landman et al by having a lip of the inner preform extend over the mouth of the outer preform as disclosed by Maas et al for the purpose of forming a stronger seal with regard to the interface between the outer container and the inner flexible layer of the final blow molded article.
Response to Arguments
First as remarked above, the rejection based on Hanssen has been removed.  A feature of the notch in Landman et al was not fully appreciated by the examiner in the first office action.  That is why this action is non-final.  Clearly the notch of the reference is equivalent to the slit of the claims as such allows for fluid to move from an opening in the inner preform to the area between the bag and the outer container.
Applicant argues that modifying the structure of Landman et al with the locking means of Kiser cannot cure the deficiency of the specific locking means of Landman et al.  The examiner respectfully disagrees as the locking means of Kiser is responsible for sealing a layer in-between an inner bag and an outer container wherein the container is very much the same as the container formed by Landman et al.  Clearly, the simple protrusion and recess seal is known in the bag inside an outer container type of container and one of ordinary skill would expect such a sealing means to work at least as well as the ledge of Landman et al.  The fact that the two components of Kiser are formed and then assembled really has little bearing as the resultant seal is known and Landman et al disclose blowing of nested preforms.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B DAVIS whose telephone number is (571)272-1129.  The examiner can normally be reached on Mon-Fri, 9:30-6:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ROBERT B. DAVIS
Primary Examiner
Art Unit 1743